Case: 10-30593     Document: 00511538516         Page: 1     Date Filed: 07/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 13, 2011
                                     No. 10-30593
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES JOSEPH, also known as Lil James, also known as Trump,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-64-7


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        On the fourth day of a jury trial, James Joseph pleaded guilty to
conspiracy to possess and distribute cocaine and cocaine base. He was sentenced
to 220 months in prison. He appeals; we affirm.
        Joseph first contends that the district court committed a clear error by
increasing his offense level due to his aggravating role as a leader, manager,
supervisor, or organizer of the conspiracy. The unrebutted presentence report,
as well as evidence adduced at trial, indicated that Joseph directed the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30593    Document: 00511538516      Page: 2   Date Filed: 07/13/2011

                                  No. 10-30593

transportation activities of at least one other person and that he otherwise
“exercised management responsibility over the property, assets, or activities of
a criminal organization.” U.S.S.G. § 3B1.1, comment. (n.2) (Nov. 2009). Because
the district court’s finding was plausible in light of the record, the aggravating-
role adjustment was not clearly erroneous. See United States v. Posada-Rios,
158 F.3d 832, 878 (5th Cir. 1998); United States v. Parker, 133 F.3d 322, 330 (5th
Cir. 1998).
      In his second claim, Joseph argues that the district court violated his Fifth
and Sixth Amendment rights by basing his sentence on facts that were neither
admitted nor proved to a jury beyond a reasonable doubt. Because Joseph was
sentenced under the advisory guidelines scheme mandated by United States v.
Booker, 543 U.S. 220 (2005), the district court was “entitled to find by a
preponderance of the evidence all the facts relevant to the determination of a
Guideline sentencing range.” United States v. Whitfield, 590 F.3d 325, 367 (5th
Cir. 2009). Consequently, Joseph’s argument is foreclosed.
      The district court’s judgment is AFFIRMED.




                                        2